Name: Council Directive 75/786/EEC of 18 December 1975 amending Directive 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco
 Type: Directive
 Subject Matter: taxation;  agri-foodstuffs;  plant product
 Date Published: 1975-12-24

 Avis juridique important|31975L0786Council Directive 75/786/EEC of 18 December 1975 amending Directive 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco Official Journal L 330 , 24/12/1975 P. 0051 - 0051 Finnish special edition: Chapter 9 Volume 1 P. 0026 Greek special edition: Chapter 09 Volume 1 P. 0046 Swedish special edition: Chapter 9 Volume 1 P. 0026 Spanish special edition: Chapter 09 Volume 1 P. 0051 Portuguese special edition Chapter 09 Volume 1 P. 0051 COUNCIL DIRECTIVE of 18 December 1975 amending Directive 72/464/EEC on taxes other than turnover taxes which affect the consumption of manufactured tobacco (75/786/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 99 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas, pursuant to Council Directive 72/464/EEC (3) of 19 December 1972 on taxes other than turnover taxes which affect the consumption of manufactured tobacco, as amended by Directive 74/318/EEC (4), the Council must adopt by 30 June 1975 a Directive laying down the special criteria applicable after the first stage which, under Article 7 (1), covers, subject to Article 1 (4), a period of 36 months from 1 July 1973; Whereas the Commission has submitted a proposal to the Council on measures necessary to decide how manufactured tobacco should be defined and grouped in accordance with Article 3 (2) of the abovementioned Directive; Whereas in order to lay down the special cirteria applicable in the following stage or stages, a further examination must be made of the conditions on the market in manufactured tobacco in the enlarged Community; Whereas it is therefore necessary to extend the first stage for a further 12 months, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 7 (1) of Directive 72/464/EEC, the words "period of 36 months" shall be replaced by the words "period of 48 months". Article 2 This Directive is addressed to the Member States. Done at Brussels, 18 December 1975. For the Council The President M. TOROS (1)OJ No C 239, 20.10.1975, p. 21. (2)Opinion delivered 29.10.1975 (not yet published in the Official Journal). (3)OJ No L 303, 31.12.1972, p. 1. (4)OJ No L 180, 3.7.1974, p. 30.